Title: From James Madison to Richard Cutts, 27 May 1817
From: Madison, James
To: Cutts, Richard


Dear SirMontpellier May 27. 1817
I have rcd. your two letters of the 21. & 22d. They came by the same mail. I return the letters inclosed in them.
I missed the sale of my flour at the moment most favorable, in consequence of a trip to Charlottesville which I could not avoid, and which prevented the intended trip of Eddins to Fredg. My crop is still on hand, with the exception of a few barrels, which were disposed of before I got home at $13. What I am to get for what is unsold is altogether uncertain. The present price at Fredg. is not more than $11. and vibrates with every intelligence true or false from foreign Markets. The fly has made great & extensive ravages in this State; in this quarter especially. But for the very favorable weather for some days past, the fields would in many cases have scarcely yielded the seed put into the ground. In weak land the product will still be very trifling. Where the soil is strong a ⅓ or ½ crop may be the result. But this forms a very small proportion of the prospect. And as the harvest will be necessarily belated, and on that account exposed to another formidable enemy, the rust, it is impossible to decide more at present, than that the growing crop can not exceed a scanty one. I hope you will not be disappointed in the flattering prospect afforded by your stake in another article.
Will you be so good as to request Mr. Gales to address his paper for me by name & to Orange Court House. It comes very irregularly & deficiently; and I suspect in consequence of Montpellier being the seat of Govt. in Vermont, and Va. being so abridged in the address as to be mistaken for Vermont. In one instance the paper arrived with a note that it was returned from Montp: in Vermt. Will you also be so good as to ask Col. Bomford when you happen to see him, whether he recd. a letter from me in answer to one from him, on the subject of Gun Stocks. Mrs. M. writes to Mrs. Cutts, whom we hope soon to have with us. Can’t you accompany her. Affe respects.
James Madison
